Chancellor Ridgely.
After these papers were produced and read in evidence in the court below, they were as much the papers of the court as the writ or declaration. Regularly they should have been incorporated in the bill of exceptions, but as. in our loose way they are referred to the party taking the bill,, the plaintiff in error here should have annexed those papers to< the bill. It was his duty so to do, and as he has not, he has taken on himself the risk of producing the papers; and if they are not with the bill, the bill cannot be read, for it is a part only of the record. The whole must be read or none.